Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2003

USA v. Hurtado
Precedential or Non-Precedential: Non-Precedential

Docket 02-2815




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Hurtado" (2003). 2003 Decisions. Paper 641.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/641


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                            ____________

                               No. 02-2815
                              ____________


                      UNITED STATES OF AMERICA

                                      v.

                            DIANA HURTADO,

                                      Appellant


                          ___________________


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                          (D.C. No. 01-cr-00133-2)
                  District Court Judge: Hon. James T. Giles
                          _____________________

                  Submitted under Third Circuit LAR 34.1(a)
                               April 7, 2003

          Before: ALITO, FUENTES, and GREENBERG, Circuit Judges

                       (Opinion Filed: April 17, 2003)

                            _________________

                         OPINION OF THE COURT
                           _________________


PER CURIAM:
       This is an appeal from an order of the District Court sentencing the appellant to a

term of imprisonment and probation for violating conditions of supervised release. On

appeal, the defendant contends that her attorney provided ineffective assistance of counsel

at the hearing held to determine whether the conditions of release had been violated.

       It is well established that “[c]laims of ineffective assistance of counsel should

ordinarily be raised in a collateral proceeding under 28 U.S.C. § 2255.” United States v.

Oliva, 46 F.3d 320, 325 (3d Cir. 1995). We have recognized an exception, however, where

the ineffective assistance of counsel claim is predicated on an actual showing of conflict of

interest between the attorney and the accused and where the conflict is apparent from the

face of the record. United States v. Jake, 281 F.3d 123, 132 n.7 (3d 2002). After carefully

considering the defendant’s arguments, we hold that this exception is not satisfied in this

case. See United States v. Gambino, 788 F.2d 938 (3d Cir. 1986).

       We have considered all of the appellant’s arguments and find no ground for reversal.

For these reasons, we affirm the decision of the District Court. This decision does not

preclude the defendant from asserting her ineffective assistance of counsel claim in a

collateral proceeding if she chooses.